Citation Nr: 1537928	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-20 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and May 2014 rating decisions of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  The July 2009 rating decision denied service connection for bilateral hearing loss, tinnitus, a left leg condition, and posttraumatic stress disorder (PTSD).  In a July 2010 notice of disagreement, the Veteran disagreed with the denials of service connection for bilateral hearing loss, tinnitus, and PTSD.  The Veteran was subsequently granted service connection for PTSD in a July 2012 rating decision.  He was issued a July 2012 statement of the case with regard to his bilateral hearing loss and tinnitus claims.  He then perfected his appeal with regard to these issues by submitting a VA Form 9 in July 2012.  The May 2014 rating decision denied service connection for a right shoulder condition.  The Veteran also perfected his appeal with regard to this issue.


FINDINGS OF FACT

1.  The competent and credible evidence shows that the Veteran's bilateral hearing loss is related to his military service.

2.  The competent and credible evidence shows that the Veteran's tinnitus is related to his military service.

3.  The competent and credible evidence shows that right shoulder disability is related to the Veteran's military service.



CONCLUSIONS OF LAW

1.  The Veteran has bilateral hearing loss that is the result of disease or injury incurred during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2014).

2.  The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  The Veteran's right shoulder disability is the result of disease or injury incurred during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §3.159 (2014).

Given the disposition below of the claims on appeal, the Board finds that there is no further need to address VA's compliance with the VCAA.
 
Bilateral Hearing Loss and Tinnitus

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The June 2009 VA examination shows bilateral hearing loss sufficient to establish impaired hearing for VA purposes.  See 38 C.F.R. § 3.385; see also McLain v. v. Nicholson, 21 Vet. App. 319 (2007) (finding that the current disability requirement is satisfied if the Veteran has the claimed disability either at the time his claim is filed or at any point during the pendency of his claim).  Additionally, the medical evidence of record shows current complaints of tinnitus.  Thus, the current disability requirement is met with regard to both claims.

In his statements, the Veteran has argued that his current hearing loss and tinnitus are due to in-service noise exposure due to sleeping quarters within 50 feet of a 105 Howitzer and near a jungle that was frequently subject to gunfire.  According to his service records, the Veteran worked as a switchboard operator for the majority of his active duty and as a heavy vehicle driver from April 1968 to February 1969.  Additionally, the Veteran is competent to report the proximity of his sleeping quarters to gunfire and the Board finds this lay evidence to be credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Alternately, the Veteran has suggested that his current complaints may be related to his documented tympanic membrane perforation in September 1966.  Thus, the in-service injury requirement is satisfied with regard to his reported noise exposure and his tympanic membrane perforation.

With regard to the final requirement of a nexus between the Veteran's current hearing loss and tinnitus and his in-service noise exposure, the Veteran underwent multiple VA examinations and submitted several private opinions.  The July 2009 examiner noted no evidence of in-service noise exposure and noted that an audiogram administered after the Veteran's tympanic membrane perforation showed normal hearing before finding that these conditions were less likely as not related to his active duty military service and more likely related to his thirty-five years in construction after separation.  As noted above, the Board has found in-service noise exposure, and so this opinion is based on an inaccurate factual premise, which diminishes its probative value.

The June 2012 VA examiner likewise found that the Veteran's hearing loss and tinnitus were less likely as not related to his active duty military service, noting the lack of an in-service diagnosis for either condition and that the Veteran reported a July 1990 onset of both conditions on his original claim form.
  
In an August 2011 letter, the Veteran's private audiologist found that the Veteran's bilateral hearing loss and tinnitus were related to his military service and may have worsened during his subsequent civilian life, including his 35 years of work on construction sites.  Specifically, this audiologist felt that the Veteran's work as a heavy vehicle driver coupled with sleeping quarters near a 105 Howitzer and a jungle subject to nightly gunfire exposed him to significant noise exposure.  The Veteran reported a slight decrease in word understanding and ringing in his ears at that time, but he did not report either.

The Board finds that the evidence is in equipoise with regard to a causal connection between the Veteran's bilateral hearing loss and tinnitus and his military service.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, service connection for bilateral hearing loss and tinnitus is warranted.

Right Shoulder Condition

The Veteran is also seeking service connection for a right shoulder condition, including right hand numbness.

During the pendency of this appeal, the Veteran's right shoulder condition has been diagnosed as rotator cuff tendinitis (April 2009 private treatment record), osteoarthritis of the acromioclavicular joint (September 2011 letter), and right shoulder impingement syndrome (December 2014 VA examination).  Additionally, his service treatment records show an October 1966 shoulder injury due to playing football.  Thus the first two requirements for service connection are satisfied.

The remaining question is whether there is a causal link between the Veteran's current right shoulder complaints and his in-service injury.  The December 2014 VA examiner found that it was less likely as not that the Veteran's right shoulder condition was less likely than not incurred in or caused by the in-service injury, noting that the Veteran remained in service for more than two years after this injury without further complaint or treatment and the next earliest recorded treatment for the shoulder was in 1988, 19 years after the injury.  By contrast, a September 2014 private record includes a positive medical nexus opinion.  Specifically, this physician reviewed the Veteran's VA paperwork and treatment records before finding that it was more likely than not that the Veteran's right shoulder pain and symptoms stemmed from his in-service injury.

Again, the Board finds that the evidence is in equipoise with regard to a causal connection between the Veteran's right shoulder disability and his military service.  Therefore, service connection for right shoulder disability is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for right shoulder disability is granted.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


